Name: Commission Regulation (EEC) No 2131/92 of 28 July 1992 derogating from Regulation (EEC) No 564/92 as regards the period of validity of import licences in the pigmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/24 Official Journal of the European Communities 29 . 7. 92 COMMISSION REGULATION (EEC) No 2131/92 of 28 July 1992 derogating from Regulation (EEC) No 564/92 as regards the period of validity of import licences in the pigmeat sector therefore necessary to extend the period of validity of import licences isssued on 23 March 1992 by 30 days ; Whereas in order to avoid any legal vacuum, this Regula ­ tion should apply from 17 July 1992 ; Whereas, the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Whereas Article 5 of Commission Regulation (EEC) No 564/92 of 5 March 1992 laying down detailed rules for the application in the pigmeat sector of the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Czech and Slovak Federal Republic, and the Republic of Hungary (2), provides that import licences for the period 1 March to 30 June 1992 are to be valid for 120 days from the actual date of issue ; Whereas the application of the Intermediate Agreement between the Community and Hungary has encountered some difficulties in the first months of its existence due to the recent introduction of that scheme and the lack of experience regarding its administration ; whereas it is HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 5 of Regulation (EEC) No 564/92, the period of validity of the import licences issued on 23 March 1992 for the products falling under Groups Nos 1 , 2, 3 and 4 of Annex I of the said Regula ­ tion, is hereby extended by 30 days. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 17 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 56, 29. 2. 1992, p. 6. (2) OJ No L 61 , 6. 3 . 1992, p. 9 .